DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 29 June 2022 for the application filed 16 April 2020. Claims 1-20 are pending (Claims 5-15, 18, and 20 have been withdrawn without traverse in the reply filed 01 March 2022; and Claim 1 has been amended).
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/077836 filed 12 October 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (DE102017009784.4 filed 19 October 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
Applicant’s election without traverse of Group 1 (Claims 1-5 and 16-20), drawn to a method for producing a porous monolayer polymer membrane, and Species A, applying the casting solution to the support to form the casting solution layer, and applying the protective solution layer to the casting solution layer to form the protective solution layer, in the reply filed on 01 March 2022 is acknowledged.
The elected Species A (applying the casting solution to the support to form the casting solution layer, and applying the protective solution to the casting solution layer to form the protective solution layer) of Claims 4, 17, and 19 is allowable. The restriction requirement between Species A and B, as set forth in the Office action mailed on 05 January 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05 January 2022 is partially withdrawn (i.e., between Species A and B). Claims 6-15 and 5, 18, and 20, directed to a nonelected group and a nonelected species, respectively, withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by LARUE et al. (US PGPub 2013/0146539 A1).
	Regarding Claim 1, LARUE discloses a method of making an asymmetric microporous membrane (abstract, p0004) wherein a template is first provided, a preconditioning fluid is applied to the template, a polymer solution is cast over the preconditioned template, the cast polymer solution is precipitated, and the membrane is subsequently separated from the preconditioned template (p0027).
	The template comprises a substrate (p0032); the preconditioning fluid is a liquid that comprises a non-volatile component solid at room temperature mixed with a volatile component to form a liquid paste or gel, e.g., PEG with acetone (p0041). The polymer solution includes cellulosic polymers, such as acetates and nitrates (p0048). After casting the polymer solution over the preconditioned template as a thin film, the thin film is subject to phase inversion to precipitate the polymer, e.g., by exposure to a non-solvent vapor and quenching (p0052). Finally, the membrane is leached in deionized water and methanol (p0112) and separated from the preconditioned template (p0053).
	Regarding Claims 2, 3, 16, LARUE discloses the method of Claim 1. LARUE further the preconditioning fluid comprises PEG and acetone (p0041); this is similar if not the same as the “preferred surrogate polymer” and “surrogate polymer-solvent pairings” identified by the Applicant in the disclosure (pg14/line 28-pg15/line 12). Thus, the claimed limitations wherein the protective solution comprises a polymer not capable of forming a membrane (surrogate polymer) and solvent therefor and wherein the protective solution contains no precipitant for the membrane-forming polymer are inherent, if not anticipated, by LARUE. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
	Regarding Claims 4, 17, and 19, LARUE discloses the methods of Claims 1, 2, and 3, respectively. LARUE discloses the preconditioning fluid is first applied to the template; then, the polymer solution is cast over the preconditioned template (i.e., applying the protective solution layer to the support to form the protective solution layer, and applying the casting solution to the protective solution layer to form the casting solution layer; p0027).
	
Response to Arguments
	Applicant’s amendments filed 29 June 2022 with respect to the 35 USC 102(a)(1) rejections of Claims 1-4, 16, 17, and 19 as anticipated by LI et al. (Journal of Membrane Science, 320, 2008, pg. 1-7) have been fully considered and are persuasive. Specifically, the limitation requiring that the protective solution layer is removed by dissolving or chemically decomposing is not taught or suggested by LI (instead, LI discloses mechanically separating the protective layer from the formed membrane layer).
	However, upon further consideration and search, new grounds of rejection have been made for Claims 1-4, 16, 17, and 19 under 35 USC 102(a)(1)/(a)(2) as being anticipated by LARUE et al. (US PGPub 2013/0146539 A1). The Examiner will note that LARUE teaches the limitation of “applying the protective solution layer to the support to form the protective solution layer, and applying the casting solution to the protective solution layer to form the casting solution layer” as cited in Claims 4, 17, and 19 but does not teach or suggest the alternative limitation of “applying the casting solution to the support to form the casting solution layer, and applying the protective solution layer to the casting solution layer to form the protective solution layer”.
	With respect to Applicant’s arguments filed 29 June 2022, Applicant’s arguments have been considered but are not persuasive because they are directed to prior art rejections that have been withdrawn. Therefore, the arguments are not commensurate in scope with the present prior art rejections.
	All other arguments have been indirectly addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NISHIYAMA et al. (US PGPub 2018/0280890 A1) discloses the use of a polyvinyl alcohol-based protective layer to protect a polyamide membrane from damage; said PVA layer can be dissolved by water flushing. LEE et al. (US PGPub 2016/0166993 A1) discloses the use of a polyvinyl pyrrolidone-based protective layer to protect a polyamide active layer; said protective layer can be readily removed by washing with water.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777